DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends from canceled claim 2.
	In claim 9, line 3, “the uneven shape” lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (2019/0047777).  
Re-claim 1, Takahashi et al. disclose, in figs. 2 and 4, a foam discharging device, including: a storage portion 11 that stores a liquid agent;
a foamer mechanism 21 that changes the liquid agent into foam to generate a foam body; and
a discharging portion 20 that discharges the foam body, wherein the discharging portion includes:
a foam passing chamber 21d that allows the foam body to pass,
 a plate portion 22a: and
an eiection-port forming wall portion 22 that:
extends downward below the foam passing chamber: has a planer shape 22 formed into a closed-loop shape, the planar shape including two substantially parallel planes 22c, 22d extending perpendicularly from the plate portion;
has an inner space E communicating with the foam passing chamber: and
has a lower end having an ejection port formed thereon;

the ejection-port forming wall portion includes a first portion and a second portion,
a height position of a lower edge of the first portion is higher than a height position of a lower edge of the second portion, 
the lower edge of the second portion  is longer than the thickness of the lower edge of the second portion, and
the height position of the lower edge of the second portion is substantially constant along the entire
lower edge of the second portion (see fig. 2).
Although Takahashi does not disclose clearly the height position of the lower edge of the second portion is constant along the entire lower edge of the second portion, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Takahashi such that the height position of the lower edge of the second portion is constant along the entire lower edge of the second portion because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Takahashi.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Re-claim 3, the second portion includes a portion that is formed into a flat plate shape that is vertically erected, and a lower edge of this flat-plate shaped portion extends horizontally.
Re-claim 4, wherein the discharging portion includes a plurality of the ejection-port forming wall portions,
and the plurality of ejection-port forming wall portions include a wall portion that forms the first portion, and a wall portion that forms the second portion.

the discharging portion includes:
a foam discharging unit including:
a plurality of the ejection-port forming wall portions that extend downward from a lower surface of the plate portion; and
a holding portion 21 that detachably holds the foam discharging unit.
Re-claims 13, 14, further comprising: a foam pump mechanism configured to include the foamer mechanism to generate the foam body with a pushing-down operation; and the liquid agent with which the storage portion is filled.
Re-claim 17, wherein the bottom end portion of the at least part of the ejection-port forming wall portion that is formed into the shape that has the thickness reduced toward the lower end reduces in thickness from an outer wall to an inner wall of the at least part of the ejection-port forming wall portion.
Re-claim 15,  a foam discharging unit that is attached to a foam discharging device including: a storage portion that stores a liquid agent; and a foamer mechanism that changes the liquid agent into foam to generate a foam body, the foam discharging unit discharging the foam body, wherein
the foam discharging unit includes: a plate portion 22a; and
an ejection-port forming wall portion 22 that:
protrudes from a one-side surface of the plate portion in a direction perpendicular to a plate surface of the plate portion;  is
includes two substantially parallel planes 22c, 22d extending in the direction and formed into a closed-loop shape when viewed from the protruding direction; 


has a tip end having an ejection port formed thereon, 
a tip end portion of at least part of the ejection-port forming wall portion is formed into a shape that has a thickness reduced toward a tip end.
the ejection-port forming wall portions portion includes a first portion and a second portion,
a distance at the first portion from the plate portion to a tip end edge thereof is shorter than a distance at the second portion from the plate portion to a tip end edge thereof, 
the tip end edge of the second portion is longer than the thickness of the tip end edge of the second portion, and the distance at the second portion from the plate portion to the tip end edge thereof is substantially constant alone the entire tip end edge thereof.
Although Takahashi does not disclose clearly the distance at the second portion from the plate portion to the tip end edge thereof is constant alone the entire tip end edge thereof,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Takahashi such that  the distance at the second portion from the plate portion to the tip end edge thereof is  constant alone the entire tip end edge thereof, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Takahashi.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. in view of Babikian et al. (10,117,548)


Babikian et al. teach, in fig. 3, a foamer mechanism includes a mesh 34 to change the liquid agent into foam to generate the foam body.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Babikian et al., to modify the invention of Takahashi et al. with the foamer mechanism includes a mesh in order enhance the changing the liquid agent into foam to generate the foam body.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hagleitner (2011/0101031) in view of Takahashi et al..
 Hagleitner discloses, in figs. 1 and 3, a foam discharging device comprising a liquid-agent supplying actuator 5 that supplies a liquid agent from a storage portion 2 to a foamer mechanism 3;
a gas supplying actuator 7 that supplies gas to the foamer mechanism; and a controller (see fig. 3) that operates and controls the gas supplying actuator and the liquid-agent supplying actuator, wherein
the liquid agent and the gas are supplied to the foamer mechanism under the control of the controller to generate the foam body.
Hagleitner lack to disclose a discharge portion comprising a plurality of ejection-port forming wall portions as claimed in claims 1.
Takahashi et al. teach a foam discharging device comprising disclose a discharge portion comprising a plurality of ejection-port forming wall portions substantially as claimed as alleged in the rejection above.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Takahashi et al., to modify the invention of Hagleitner with a discharge portion comprising a plurality of ejection-port forming wall portions as claimed in order to obtaining foam molded in a desired shape.
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 
Applicant argues that Takahashi does not anticipate independent claims 1 and 15.
Independent claim 1 includes :
[1] : the height position of the lower edge of the second portion is constant along the entire lower edge of the second portion;
[2] : the planar shape including two substantially parallel planes; and
[3] : two substantially parallel planes extending perpendicularly from the plate.
However, that is not persuasive because, as pointed out in the 103 rejection above, Takahashi discloses , in figs.2, 4,  an eiection-port forming wall portion 22 that:
extends downward below the foam passing chamber: has a planer shape 22 formed into a closed-loop shape, the planar shape including two substantially parallel planes 22c, 22d extending perpendicularly from the plate portion 22a; the height position of the lower edge of the second portion is substantially constant along the entire lower edge of the second portion (see fig. 2).
Although Takahashi does not disclose clearly the height position of the lower edge of the second portion is constant along the entire lower edge of the second portion, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Takahashi such that the height position of the lower edge of the second portion is constant along the entire lower edge of the second portion because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Takahashi.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 15 is not patentable as the same reason as point out above.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        April 21, 2021